Citation Nr: 0838118	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-31 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1969 to July 1971.  Service in the Republic of 
Vietnam is indicated by the record.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the veteran's claim of 
entitlement to service connection for PTSD.  

In September 2008, the veteran presented sworn testimony 
during a personal hearing in Washington D.C., which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  

At the September 2008 hearing, the veteran submitted 
additional evidence directly to the Board with a written 
waiver of local consideration of this evidence.  
See 38 C.F.R. §§ 19.9(b)(3), 20.1304(c) (2007). 

Issue not on appeal

In a November 2004 rating decision, the RO denied service 
connection for myasthenia gravis.  The veteran expressly 
disagreed with that decision and filed a timely substantive 
appeal as to that issue in September 2005.  However, at the 
September 2008 hearing, the veteran withdrew his appeal 
regarding the issue of service connection for myasthenia 
gravis.  Accordingly, that issue is no longer in appellate 
status, and it will be discussed no further herein.  See 38 
C.F.R. § 20.204 (2007).




FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran participated in combat.

3.  The medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed PTSD was 
precipitated by stressors he experienced while serving in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. § 
1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated April 2004.  This letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the April 2004 letter stated that 
VA would assist the veteran in obtaining relevant records 
from any Federal agency, including those from the military 
and VA medical centers, and the Social Security 
Administration.  The veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to records from 
private doctors and hospitals, the VCAA letter informed the 
veteran that VA would make reasonable efforts to request such 
records.

In the April 2004 letter, the RO requested specific details 
concerning the claimed PTSD, and included a PTSD 
questionnaire.

The April 2004 VCAA letter emphasized, "[y]ou must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give the records to us or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].  

Finally, the Board notes that the April 2004 letter 
specifically requested: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) in-service disease or injury (in-service 
stressors) and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  

While VA has not provided the veteran notice of element (4) 
and (5), degree of disability and effective date, such lack 
of notice is harmless at this point in time. The Board is 
granting service connection for PTSD. The Board is not 
responsible for assigning an initial disability rating or an 
effective date for service connection. The Board is confident 
that prior to assigning a disability rating and effective 
date, the agency of original jurisdiction will provide the 
veteran with appropriate notice under Dingess.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service personnel records, the veteran's 
statements, lay statements, and VA treatment records.  
Additionally, the veteran was afforded a VA examination in 
February 2006.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). 

Analysis

The veteran contends that he suffers from PTSD stemming from 
his experiences while serving with the 23rd Military Police 
Company in Vietnam.  Specifically, the veteran claims to have 
been exposed to combat conditions while escorting convoys as 
a military policeman (MP).  He also asserts that as part of 
his MP duties, he regularly walked the perimeter of the 
military base on which he served and was thereby exposed to 
sniper fire.  He further contends that he was exposed to 
rocket and mortar fire.  

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

Concerning element (1), current medical diagnosis of PTSD, 
the medical record indicates that the veteran was initially 
diagnosed with PTSD in November 2003.  See VA treatment 
record dated November 2003.  Subsequent VA treatment records 
consistently indicated a continuing diagnosis of PTSD.  
Additionally, the February 2006 VA examiner confirmed the 
veteran's PTSD diagnosis.  Element (1) of 38 C.F.R. 
§ 3.304(f) is satisfied.  

With respect to element (3), medical nexus, the veteran's 
claimed in-service stressors have been linked to his PTSD by 
the February 2006 VA examiner.  Specifically, the examiner 
identified the veteran's PTSD stressor as "service in combat 
area in Vietnam . . . often under enemy fire."  
Consistently, the veteran's medical records do not 
demonstrate any intercurrent stressor events from the date of 
his discharge from military service in July 1971 through his 
initial PTSD diagnosis in November 2003.  Accordingly, 
element (3) of 38 C.F.R. § 3.304(f), nexus, has also been 
satisfied.  

With respect to element (2), in-service stressors, the crux 
of the veteran's argument is that he was exposed to combat 
conditions as a military policeman (MP) with the 23rd 
Military Police Company, Americal Division, while stationed 
in Vietnam.  
The veteran's service personnel records corroborate his 
assertion that he served as an MP with the 23rd Military 
Police Company and was stationed in Chu Lai, Vietnam from 
September 1970 to July 1971.  

For the reasons expressed below, the Board finds that the 
veteran did engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).

The veteran's DD-214 indicates that he did not receive any 
decorations or awards indicative of combat status.  However, 
the absence of combat citations is not dispositive of the 
combat determination.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996) ["engagement in combat is not necessarily determined 
simply by reference to the existence or nonexistence of 
certain awards or MOSs"]; West v. Brown, 
7 Vet. App. 70, 76 (1994) ["[w]here it is determined, 
through the receipt of certain recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy..." (emphasis added)].  

In support of his assertion of combat conditions, the veteran 
offered personal testimony and photographic evidence of 
himself on convoy missions.  See generally the September 2008 
Board hearing transcript.  The veteran also submitted lay 
statements from V.K., a fellow soldier who served in the 23rd 
MP Company in Chu Lai at the same time as the veteran. 

During the September 2008 hearing, the veteran testified 
under oath that his duties as an MP included escorting 
personnel and supply convoys from one landing zone to 
another.  He stated that, although he was not injured, he 
witnessed death on a daily basis and engaged in several 
firefights with the enemy.  See September 2008 Board hearing 
transcript, pgs. 5-6.  The veteran also testified that he 
experienced rocket and mortar attacks while stationed at Chu 
Lai.  See September 2008 Board hearing transcript, pg. 18.  
The above-mentioned January 2005 and February 2006 lay 
statements of V.K. corroborated the veteran's testimony to 
some extent in that V.K. confirmed that MPs from the 23rd MP 
Company were regularly deployed on convoy missions and were 
thereby frequently exposed to enemy ambushes and firefights.  
See letters from V.K. dated January 2005 and February 2006.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore, the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.

In this case, the Board has no reason to disbelieve the 
veteran's sworn testimony concerning his combat experience, 
given at the September 2008 personal hearing.  In addition, 
the statements from V.K. are consistent with the veteran's 
testimony.  The dates of V.K.'s military service, his MOS 
[MP], and his service at Chu Lai were confirmed by the U.S. 
Army & Joint Services Records Research Center (JSRRC) and in 
his personnel records.  Although the evidence does not verify 
the veteran's precise location or precise exposure to enemy 
fire, such precise information is not required under the law.  
Cf. Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Pursuant to 38 C.F.R. § 3.304(f)(1), the veteran's lay 
testimony will be sufficient to establish the occurrence of 
the claimed in-service stressors, if said stressors are 
related to his combat experiences and are consistent with the 
circumstances and hardships of the veteran's service. The 
Board believes that the veteran's MOS [MP] as well as 
photographic and lay evidence, all taken together, serve to 
verify the veteran's combat experience.  The Board accepts 
the veteran's testimony as credible and probative. Therefore, 
after carefully considering the matter the Board believes 
that there is sufficient evidence in the file to indicate 
that the veteran participated in combat with the enemy within 
the meaning of  38 U.S.C.A. § 1154(b) (West 2002).
Element (2) is therefore satisfied.

In summary, the Board finds that the veteran has met all 
requirements needed to establish service connection for PTSD.  
Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


